DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed Jan. 26, 2021 has been entered. Claims 1-10 are pending. Claims 1, 6-7 and 9 have been amended. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 1672586 A; Sept. 28, 2005) as evidenced by Lee et al. (“Protective effect of Cyperi rhizome against 6-hydroxydopamine-induced neuronal damage”, J Med Food, 2010 Jun; 13(3): 564-71, Retrieved from Internet: https://pubmed.ncbi.nlm.nih.gov/20521982/) and Gamal et al. (“A Review: Compounds Isolated from Cyperus Species (Part II): Terpenoidal”, International Journal of Pharmacognosy and Phytochemical Research 2015; 7(1); 83-99; made of record by applicant).


Regarding claim 1, Huang discloses a health beverage comprising fruit and Chinese medicine material, that can include rhizoma cyperi (See English Translation page 3, para 3 and 5). 
Lee discloses that rhizoma cyperi is the rhizome of Cyperus rotundus (Abstract), which inherently has mustakone as evidenced by Gamal (page 85). 
Therefore, as Huang discloses a beverage containing added rhizome cyperi, Huang discloses a flavor composition that is added to a beverage that inherently has mustakone as evidenced by Lee and Gamal. 
While Huang teaches a health beverage comprising mustakone, Huang is silent with respect to the health beverage comprising mustakone in an amount from 0.000001 to 10,000 ppm. 
Huang, however, discloses that the mustakone is a Chinese medicine material that provides certain health functions to the consumer (See English Translation Abstract and page 3 para 3 and 5). Huang discloses that the Chinese medicine, or mustakone, regulates vital energy within the body and further teaches to not make the flavor too heavy in order to keep the natural citrus flavor of the beverage (page 3 para 5). 
Therefore, it would have been obvious to one of ordinary skill in the art to vary the amount of mustakone in the beverage of Huang depending on the desired health benefits provided to the consumer. Huang discloses to not put too much mustakone in the beverage in order to preserve the natural flavor, and therefore it would have been obvious to one of ordinary skill in the art to add mustakone in a small amount based upon what is taught by Huang. Further, Huang discloses that the mustakone adds flavor 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, from In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Given the broad range of mustakone claimed, from 0.000001 to 10,000 ppm, it is well within the ordinary skill to vary the amount of mustakone in the beverage of Huang depending on the desired taste and nutrition of the beverage and would have been obvious to do so absent a showing of criticality. Further, there is nothing unexpected regarding varying the amount of mustakone based upon the teachings of Huang. 
Regarding claim 2, Huang discloses that flavor composition is added to a drink (Abstract).
Regarding claims 3-4, Huang further discloses that the drink is a citrus drink, wherein the citrus is orange (Abstract, page 3).
Regarding claims 5 and 7, as stated above, Huang discloses a drink comprising mustakone (page 3). 
While Huang teaches a health beverage comprising mustakone, Huang is silent with respect to the health beverage comprising mustakone in an amount from 0.000001 to 10,000 ppm. 
Huang, however, discloses that the mustakone is a Chinese medicine material that provides certain health functions to the consumer (See English Translation Abstract and page 3 para 3 and 5). Huang discloses that the Chinese medicine, or mustakone, regulates vital energy within the body and further teaches to not make the flavor too heavy in order to keep the natural citrus flavor of the beverage (page 3 para 5). 
Therefore, it would have been obvious to one of ordinary skill in the art to vary the amount of mustakone in the beverage of Huang depending on the desired health benefits provided to the consumer. Huang discloses to not put too much mustakone in the beverage in order to preserve the natural flavor, and therefore it would have been obvious to one of ordinary skill in the art to add mustakone in a small amount based upon what is taught by Huang. Further, Huang discloses that the mustakone adds flavor to the beverage, and therefore depending on the desired taste of the beverage, it would have been obvious to vary the amount of mustakone present. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 
Further, from In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Given the broad range of mustakone claimed, from 0.000001 to 10,000 ppm, it is well within the ordinary skill to vary the amount of mustakone in the beverage of Huang depending on the desired taste and nutrition of the beverage and would have been obvious to do so absent a showing of criticality. Further, there is nothing unexpected regarding varying the amount of mustakone based upon the teachings of Huang. 
Regarding claims, 6 and 9, Huang further discloses a method of producing a drink by adding a flavor composition comprising mustakone to a drink. 
While Huang teaches a health beverage comprising mustakone, Huang is silent with respect to the health beverage comprising mustakone in an amount from 0.000001 to 10,000 ppm. 
Huang, however, discloses that the mustakone is a Chinese medicine material that provides certain health functions to the consumer (See English Translation Abstract and page 3 para 3 and 5). Huang discloses that the Chinese medicine, or mustakone, 
Therefore, it would have been obvious to one of ordinary skill in the art to vary the amount of mustakone in the beverage of Huang depending on the desired health benefits provided to the consumer. Huang discloses to not put too much mustakone in the beverage in order to preserve the natural flavor, and therefore it would have been obvious to one of ordinary skill in the art to add mustakone in a small amount based upon what is taught by Huang. Further, Huang discloses that the mustakone adds flavor to the beverage, and therefore depending on the desired taste of the beverage, it would have been obvious to vary the amount of mustakone present. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, from In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.


Regarding claim 8 and 10, Huang discloses that the drink is a citrus drink, wherein the citrus is orange (Abstract, page 3).

Response to Arguments
Applicant’s amendments have overcome the 112(b) rejection from the previous Office Action and therefore it has been withdrawn. 
Applicant’s arguments on pages 4-6 with respect to the prior art not anticipating the flavor composition comprising the claimed amount of mustakone were found persuasive and therefore the 102 rejection has been withdrawn. 
However, a 103 rejection remains as it would have been obvious to one of ordinary skill in the art to vary the amount of mustakone present in the beverage of Huang.  Huang discloses that the mustakone is a Chinese medicine material that provides certain health functions to the consumer (See English Translation Abstract and page 3 para 3 and 5). Huang discloses that the Chinese medicine, or mustakone, regulates vital energy within the body and further teaches to not make the flavor too heavy in order to keep the natural citrus flavor of the beverage (page 3 para 5). 
Therefore, it would have been obvious to one of ordinary skill in the art to vary the amount of mustakone in the beverage of Huang depending on the desired health 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, from In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Given the broad range of mustakone claimed, from 0.000001 to 10,000 ppm, it is well within the ordinary skill to vary the amount of mustakone in the beverage of Huang depending on the desired taste and nutrition of the beverage and would have been 

For the reasons stated above, the claims remain rejected under 103. 

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Stephanie Cox
/S.A.C/Examiner, Art Unit 1791                                                                                                                                                                                                                                                                                                                                                                                                                /DONALD R SPAMER/Primary Examiner, Art Unit 1799